Citation Nr: 0734342	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-05 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right ankle disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO decision, which 
granted the veteran's claim for an increased rating for a 
right ankle disability and assigned an evaluation of 20 
percent.

The veteran testified before the undersigned at an August 
2007 videoconference hearing.  A transcript has been 
associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran's service-connected right ankle disability 
has been assigned a 20 percent rating, the maximum rating 
authorized under Diagnostic Code (DC) 5271.

2.  The veteran's right ankle disability is manifested by 
pain, tenderness, weakness, slight swelling, slight 
limitation of motion, and degenerative joint disease (DJD), 
but without ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.69, 4.71, DC 5003 and 
5271 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Prior to the initial adjudication of the veteran's claim, a 
letter dated in September 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim, and the aforementioned letter instructed him to 
provide any relevant evidence in his possession. 

Since the RO continued the 20 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records also have been obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & West Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The most recent VA medical reports of record are 
from October 2006, and the veteran has not alleged an 
increase in his condition since that time; thus, a remand to 
obtain additional evidence is not necessary.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The veteran has not identified any other records that he 
wanted VA to obtain.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO has provided the veteran with 
appropriate VA examinations, including an October 2006 VA 
contract examination that is thorough and supported by other 
medical records.  There is no objective evidence indicating 
that there has been any material change in the severity of 
the veteran's condition since he was last examined.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating for the Right Ankle

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
as will be discussed below, the veteran already receives the 
maximum rating for limitation of motion.  In such an 
instance, where "the appellant is already receiving the 
maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca is not required. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).

The veteran is currently rated at 20 percent, the maximum 
disability rating available under DC 5271, for his right 
ankle disability.  DC 5271 evaluates ankle disability based 
on limitation of motion, with moderate limitation of motion 
of the ankle warranting a 10 percent evaluation and marked 
limitation warranting a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5271.  The Board notes that a 20 percent 
evaluation is the maximum evaluation for all ankle 
disabilities not involving ankylosis.  In this case, the 
competent medical evidence of record shows that the veteran's 
right ankle disability is manifested by pain, tenderness, 
weakness, slight swelling, limitation of motion, and DJD 
(arthritis), but without any ankylosis.  

The Board further notes that DC 5003 provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  38 C.F.R. § 4.71a, DC 5003.  As the 
veteran already has been assigned the maximum rating under 
the appropriate diagnostic code for limitation of motion, DC 
5271, no additional evaluation can be assigned for the 
veteran's DJD.

At the veteran's hearing in August 2007, the veteran's 
representative contended that DC 5262, which provides for an 
evaluation up to 40 percent for tibiofibular impairment, is 
more appropriate for rating the veteran's right ankle 
disability than DC 5271 because its criteria specifically 
include malunion, loose motion, and use of a brace.  However, 
there is no evidence that the veteran has any tibiofibular 
impairment, and, while the veteran has been shown to have 
fractures and subsequent non-union of his metatarsals, the 
Board notes that the metatarsal bones are located in the 
foot, not the ankle.  Thus, as the veteran has neither 
tibiofibular impairment nor ankylosis, the Board finds that 
DC 5271 is the most appropriate diagnostic code for rating 
the veteran's ankle disability.

The Board further notes that the veteran has already been 
rated as 20 percent disabled for his metatarsal fractures, an 
issue which is not on appeal.  VA regulation provides that 
the combined rating for disabilities of a lower extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  See 38 
C.F.R. § 4.68.  This regulation provides specifically that 
the combined evaluations for loss of the use of a foot shall 
not exceed the 40 percent evaluation provided for amputation 
at that level under Diagnostic Code 5167.  Id.  Thus, as the 
veteran is currently receiving 20 percent evaluations for 
both his right ankle disability and his metatarsal fractures 
of the foot, he is not entitled to an increased rating, in 
excess of 40 percent for loss of the use of the foot, as a 
matter of law.


A review of the record reveals that the RO considered and 
apparently declined to refer the evaluation of the veteran's 
right ankle to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The Board notes that 
the VA contract examination report performed in October 2006 
reflects that while the veteran had a desk job, he did have 
to get around to check job activities which caused some pain 
in the right ankle.  Ultimately, however, it was concluded 
that the veteran's right ankle disability only slightly 
affected his job.  More currently, he testified at a 2007 
hearing that he works as a motor carrier officer for the 
state of Oklahoma.  While he indicated that his right ankle 
gave him some problems, there is no evidence in the claims 
file to suggest marked interference with employment that is 
in any way unusual or exceptional, such that the schedular 
criteria do not address it.  As noted above, the veteran's 
symptoms consist of limitation of motion and painful motion 
and it is exactly these symptoms for which he is being 
compensated.  In other words, he does not have any symptoms 
from his ankle disorder that are unusual or are different 
from those contemplated by the schedular criteria.  Taking 
all of these factors into account, the Board does not find 
that the veteran's claim warrants extraschedular 
consideration.  See Id.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the veteran's claim for an increased rating, and it 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a rating in excess of 20 percent for a right 
ankle disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


